Citation Nr: 1608148	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-31 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from April 12, 2010, and in excess of 70 percent from April 7, 2012.

2.  Entitlement to an effective date prior to April 12, 2010, for the assignment of a disability rating in excess of 10 percent for a psychiatric disability.

3.  Entitlement to an effective date prior to April 7, 2012, for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A September 2012 rating decision increased the rating for PTSD to 50 percent effective April 12, 2010, and to 70 percent effective April 7, 2012.  The September 2012 rating decision also established service connection for depressive disorder, effective April 7, 2012, and awarded entitlement to TDIU, effective April 7, 2012.  That increase does not constitute a full grant of the benefits sought.  Therefore, the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

This matter was previously before the Board in May 2015, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

1.  Since April 12, 2010, the occupational and social impairment resulting from PTSD more nearly approximates deficiencies in most areas due to symptoms such as sleep impairment, depression, anxiety, irritability and angry outbursts, difficulty concentrating, hypervigilance, recurrent nightmares, periodic suicidal and homicidal ideation, social isolation, restricted social functioning, and avoidance behaviors. 

2.  A July 1999 rating decision is final.  There was no formal claim, informal claim, or written intent to file a claim for increase for PTSD prior to April 12, 2010.

3.  Resolving all reasonable doubt in favor of the Veteran, the competent evidence shows that the service-connected disabilities preclude the Veteran from securing and maintaining substantially gainful employment as of April 19, 2011, the day after he last worked.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating, but not higher, for PTSD, as of the April 12, 2010, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2015).

2.  The claim for an effective date earlier than April 12, 2010, for the assignment of a disability rating in excess of 10 percent for the service-connected psychiatric disability is denied.  38 U.S.C.A. § 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date of April 19, 2011, but not earlier, for the assignment of a TDIU are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated April 2010 and March 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is currently rated 10 percent, prior to April 2010, 50 percent effective April 12, 2010, and 70 percent effective April 7, 2012,  under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is rated under the General Rating Formula for Mental Disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a Veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2015).  

In the April 2010 claim for increase, the Veteran indicated that his original claim was pending from 1998 and that he was told his rating was 50 percent.

In an April 2010 letter, the Veteran's spouse indicated that the Veteran experienced nightmares and woke from sleeping yelling about someone running after him.

VA treatment records in July 2010 show that the Veteran reported previous treatment for PTSD many years ago.  At that time he was on venlafaxine, trazodone, and clonazepam.  The Veteran indicated that he was depressed, irritable, and short-tempered when off the medication.  He reported isolation tendencies, initial and terminal insomnia, and avoidance of war movies, violent movies, and the news.  He reported some intruding thoughts of war experiences.  The examiner assigned a GAF of 49.   

On VA examination in June 2010, the Veteran reported that he continued to be married to his second wife for 23 years which he described as very good.  He reported close and supportive relationships with his adult step-children and extended family members.  The Veteran reported intermittent anger outbursts with chronic irritability.  He reported moving within the past year and having acquaintances, but not friends.  The Veteran endorsed intermittent verbal aggression which had led to physical conflict with the last episode occurring approximately two years prior.  It was noted the Veteran had a constricted affect with no delusions or hallucinations.  He reported sleep impairment and suicidal ideation with no intent or planning.  He reported difficulty completing tasks and poor concentration.  He reported persistent re-experiencing the traumatic event, avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  The examiner noted the onset of symptoms as chronic.  It was noted that the Veteran's hyperarousal symptoms were most bothersome and were quite significant.  The re-experiencing and avoidant behaviors were more moderate in severity.  At the time, he was employed and reported difficulty following instructions and poor social interaction.  The examiner assigned a GAF of 50 indicative of continued and significant impairment in social functioning and tendencies to remain socially isolate with this family as well as his intermittent suicidal ideation without intent or plan.  He was previously employed as a truck driver and did not have to interact with others often.  The examiner noted the Veteran preferred isolative endeavors, and his avoidant behaviors along with his anhedonia and significant hyperarousal symptoms discouraged avocational pursuits and quality of life.

A July 2010 record for review of systems was negative for suicidal ideation, homicidal ideation, and hallucinations.  In July 2010, following a depression screen, the examiner evaluated the Veteran about symptoms including feelings of hopeless, suicidal thoughts, suicide plan if thought were present, and a prior suicide attempt. 

In an August 2010 statement, the Veteran indicated that his claim was open for 15 years.  The Veteran reported homicidal thoughts, sleep impairment, suicidal thoughts, and episodes of violence.

In August 2011, the Veteran's representative, at that time, indicated that the Veteran's demonstrated at least five criteria found in the 70 percent rating criteria.

In October 2011, the Veteran reported during VA treatment that he retired from his job due to irritability symptoms, but that he was doing temporary work in a warehouse approximately twice a week.  In December 2011, the Veteran reported that he was no longer doing temporary work. 

On VA examination in April 2012, the examiner noted a review of the claims folder.  The examiner found the Veteran had total occupational and social impairment.  The Veteran reported living with his wife and described the relationship as up and down.  He reported responding to tension in the marital relationship with slamming doors and throwing items.  He reported limiting time with his children and grandchildren due to irritability.  The Veteran reported that he worked as a truck driver from 1968 to 1995 and that he was fired due to insubordination and a bad attitude.  He indicated that he worked on a temporary basis and was ordered to leave because of a bad attitude.  He further indicated that he had to leave a job as a truck driver in 2009 because he got into a physical fight while on delivery.  He reported that he had to quit another temporary job because he was arguing with supervisors. 

In an August 2013 statement, the Veteran indicated that he was taking medication for sleep impairment, suicidal thoughts, violence, and memory impairment.  He also reported trouble with short and long term memory, impairment in judgment and thinking, bad mood swings, and difficulty in maintaining work and social relationships.  

The Board finds that the Veteran is entitled to a 70 percent rating from April 12, 2010, but not earlier.  The Board finds that a rating in excess of 70 percent from April 12, 2010, is not warranted.

Since April 12, 2010, the Veteran's PTSD symptoms were manifested by ongoing symptoms of sleep impairment, depression, irritability and angry outburst, difficulty concentrating, hyperarousal, recurrent nightmares, intermittent suicidal ideation, with one attempt reported by the Veteran, restricted social functioning, and avoidance behaviors.  Those symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.  The symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since April 12, 2010.  The Board recognizes the Veteran's periodic suicidal ideation and attempt in the assignment of the 70 percent evaluation prior to April 7, 2012.  According to the DSM-IV, GAF scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Veteran was able to maintain various types of employment during the period on appeal, he reported continued arguments with supervisors and extreme difficulty to interact with people outside of his family.  The assignment of GAF scores of 49 and 50 in June 2010 suggest that type of serious impairment.

While the Board finds the Veteran's symptomatology severe, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for PTSD at any point during the appeal.  A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms for total occupational and social impairment are shown to be characteristic of the Veteran's PTSD.  Throughout the pendency of the claim, the Veteran has expressed suicidal thoughts and reported an attempt.  However, that symptomology does not amount to total social and occupational impairment.  The Veteran reportedly maintains a good relationship with his children, grandchildren, and wife.  Although he expresses some irritability with family members, he elects to limit time with them to prevent outburst which shows that he is able to be around other people, even if to a limited degree.  Therefore, total social impairment is not shown, as is required for a 100 percent rating.

In sum, the Board finds the Veteran's psychiatric symptoms do not support the assignment of a 100 percent schedular rating because total occupational and social impairment is not shown by the evidence of record, to include the VA examination reports. 

Consideration has been given to assigning staged ratings.  However, at no time during the period on appeal has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD disability has not significantly changed and a uniform rating is warranted.

The Board has also considered whether this case should be referred to the Director, Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from PTSD is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not higher, for PTSD are met since April 12, 2010.  However, the preponderance of the evidence is against the assignment of a rating higher than 70 percent for PTSD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

Unless specifically provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

The Veteran is seeking an effective date earlier than April 12, 2010, for an increased rating for a mental disorder.  In an August 2010 statement, the Veteran expressed disagreement with the effective date assigned for a PTSD.  The Veteran indicated that his claim had been pending from 1995 to 2000.  

The Veteran filed an original claim for service connection for PTSD in June 1998.  Service connection was awarded in a February 1999 rating decision with a 0 percent rating assigned, effective June 8, 1998.  The assigned rating was increased to 10 percent in a June 1999 rating decision.  The Veteran expressed disagreement in July 1999.  VA issued a statement of the case in September 1999 in response to the July 1999 notice of disagreement.  The Veteran did not file a formal appeal following the issuance of the statement of the case.  The next communication from the Veteran was the April 2010 claim for an increased rating. 

The effective date for a claim for increased rating is the date of the receipt of the claim, or the earliest date that it is factually ascertainable that an increased evaluation is warranted if the claim is received within one year of that date.  38 U.S.C.A. § 5110(a) (West 2014).  Based on a review of the evidence, the June 1999 rating decision was final.  The first evidence that it is factually ascertainable to support an increased rating for PTSD is the date of the June 2010 VA examination.  Therefore, the date of receipt of the April 2010 claim is the effective date for the increased rating claim.  No earlier effective date for increase is warranted.

As the preponderance of the evidence is against an effective date earlier than April 12, 2010, for a disability rating in excess of 10 percent for PTSD, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).

In this decision, the Board increased the Veteran's psychiatric disability rating to 70 percent disability as of April 12, 2010.  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) as of April 12, 2010.  The remaining question is whether the Veteran's service-connected disabilities caused him to be unable to secure or follow a substantially gainful occupation for the period on appeal.  The Board notes that is a different inquiry than whether PTSD is productive of total occupational and social impairment so as to warrant a 100 percent schedular rating.  The question of whether a Veteran is entitled to TDIU includes consideration of his work experience, training, and education.

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA received the Veteran's application for increased compensation based on unemployability in November 2011.  The Veteran indicated that he last worked full-time August 18, 2011, and that August 8, 2011, was when he became too disabled to work.  

The record does not show and the Veteran does not allege, that he filed a claim for TDIU prior to November 2011.  Rather, the Veteran asserts that he is entitled to an effective date earlier than the assigned April 7, 2012.  

The Veteran met the schedular criteria for a TDIU on April 12, 2010, when his PTSD was increased to 70 percent.  However, the evidence of record shows that the Veteran continued working until August 18, 2011.  There is no evidence that his service-connected disabilities precluded him from securing or following a substantially gainful occupation to warrant a TDIU prior to August 18, 2011, the date he stopped working.  The Veteran reported on the application for TDIU having last worked on August 18, 2011, and having become too disabled to work on August 18, 2011.  The Board acknowledges that the examiner in an April 2012 VA examination report noted the Veteran had a long history of being fired from jobs and getting into physical altercations with others due to PTSD related irritability.  It has been found that he is unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities.  The evidence shows that after August 18, 2011, the Veteran only worked part-time and was not able to maintain those positions.  However, the evidence does not support a finding that employment on and before August 18, 2011, was part-time, protected, or less than substantially gainful employment.

Based on the evidence in this case, the earliest that it can be factually ascertained that the Veteran met the schedular criteria for TIDU and was no longer working demonstrating that he was unable to secure or follow substantially gainful employment is August 19, 2011.  Resolving reasonable doubt in the Veteran's favor, the Board finds that arose as of August 19, 2011.

Accordingly, the Board finds that an effective date of August 19, 2011, but not earlier, is warranted for the assignment of TDIU.  The preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a 70 percent rating, but not higher, for PTSD, effective April 12, 2010, but not earlier, is granted.

Entitlement to an effective date prior to April 12, 2010, for the assignment of a rating in excess of 10 percent for a psychiatric disability is denied.

Entitlement to an effective date of August 19, 2011, but not earlier, for the assignment of TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


